Exhibit 10.30

 

 EXECUTION VERSION

INVESTOR AGREEMENT

By and Between

NEUROCRINE BIOSCIENCES, INC.

AND

VOYAGER THERAPEUTICS, INC.

Dated as of January 28, 2019

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

1.

Definitions

1

2.

Restrictions on Beneficial Ownership

5

3.

Restrictions on Dispositions

6

 

3.1

Lock-Up

6

 

3.2

Certain Tender Offers

7

 

3.3

Sale Limitations

7

 

3.4

Offering Lock-Up

7

 

3.5

Transactions for Personal Account; Change of Control of the Investor

7

 

 

 

 

4.

Voting Agreement

8

 

4.1

Voting of Securities

8

 

4.2

Certain Extraordinary Matters

9

 

4.3

Quorum

9

 

 

 

 

5.

Termination of Certain Rights and Obligations

9

 

5.1

Termination of Standstill Term

9

 

5.2

Termination of Lock-Up Term

10

 

5.3

Termination of Voting Agreement Term

10

 

5.4

Termination of Agreement

10

 

5.5

Effect of Termination

10

 

 

 

6.

Miscellaneous

11

 

6.1

Governing Law; Submission to Jurisdiction

11

 

6.2

Waiver

11

 

6.3

Notices

11

 

6.4

Entire Agreement

11

 

6.5

Headings; Nouns and Pronouns; Section References

12

 

6.6

Severability

12

 

6.7

Assignment

12

 

6.8

Parties in Interest

12

 

6.9

Counterparts

12

 

6.10

Third Party Beneficiaries

12

 

6.11

No Strict Construction

12

 

6.12

Remedies

12

 

6.13

Specific Performance

13

 

6.14

No Conflicting Agreements

13

 

6.15

Use of Proceeds

13

 

6.16

No Publicity

13

 

Exhibit A – Form of Irrevocable Proxy

Exhibit B – Notices





 

--------------------------------------------------------------------------------

 

 

INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of January 28, 2019, by
and between Neurocrine Biosciences, Inc. (the “Investor”), a  Delaware
corporation with its principal place of business at 12780 El Camino Real, San
Diego, CA 92130, and Voyager Therapeutics, Inc. (the “Company”), a Delaware
corporation, with its principal place of business at 75 Sidney Street,
Cambridge, MA 02139.

WHEREAS, the Stock Purchase Agreement, of even date herewith, by and between the
Investor and the Company (the “Purchase Agreement”) provides for the issuance
and sale by the Company to the Investor, and the purchase by the Investor, of a
number of shares (such shares, the “Purchased Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”);

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the closing under the Purchase Agreement
(the “Closing”) that this Agreement be in full force and effect; and

WHEREAS, simultaneously with the execution of the Purchase Agreement and this
Agreement, the Company and the Investor entered into the Collaboration
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.         Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

(a)        “Affiliate”  shall mean, with respect to any Person, another Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if such Person (ii) owns,
directly or indirectly, beneficially or legally, more than fifty percent (50%)
of the outstanding voting securities or capital stock of such other Person, or
has other comparable ownership interest with respect to any Person other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of such other
Person.  For the purposes of this Agreement, in no event shall the Investor or
any of its Affiliates be deemed Affiliates of the Company or any of its
Affiliates, nor shall the Company or any of its Affiliates be deemed Affiliates
of the Investor or any of its Affiliates.

 



 

--------------------------------------------------------------------------------

 

 

(b)        “Agreement”  shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

(c)        “Beneficial owner,” “beneficially owns,” “beneficial ownership”  and
terms of similar import used in this Agreement shall, with respect to a Person,
have the meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the
full conversion into, and exercise and exchange for, shares of Common Stock of
all Common Stock Equivalents beneficially owned by such Person and (ii)
determined without regard for the number of days in which such Person has the
right to acquire such beneficial ownership.

(d)        “Business Day”  shall mean a day on which banking institutions in
Boston, Massachusetts, United States and San Diego, California, United States
are open for business, excluding any Saturday or Sunday.

(e)        “Change of Control”  shall mean (i)  the acquisition of beneficial
ownership, directly or indirectly, by any Third Party of securities or other
voting interests of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities or other voting
interests; (ii)  any merger,  consolidation or business combination involving
the Company with a Third Party that results in the holders of beneficial
ownership (other than by virtue of obtaining irrevocable proxies) of voting
securities or other voting interests of the Company immediately prior to such
merger, consolidation or other business combination ceasing to hold beneficial
ownership of more than fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, consolidation or business
combination; (iii)  any  sale, lease, exchange, contribution or other transfer
to a Third Party (in one transaction or a series of related transactions) of all
or substantially all of the Company’s assets; or  (iv) individuals who, as of
the date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company (provided,  however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was recommended or approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board of Directors of the Company).

(f)        “Closing Date”  shall have the meaning set forth in the Purchase
Agreement.

(g)        “Collaboration Agreement”  shall mean the Collaboration and License
Agreement, of even date herewith, between the Investor and the Company.

(h)        “Common Stock”  shall have the meaning set forth in the Preamble to
this Agreement.

 





- 2 -

--------------------------------------------------------------------------------

 

 

(i)         “Common Stock Equivalents”  shall mean any options, restricted stock
units, warrants or other securities or rights convertible into or exercisable,
exchangeable or settleable for, whether directly or following conversion into or
exercise, exchange or settlement for other options, restricted stock units,
warrants or other securities or rights, shares of Common Stock or any swap,
hedge or similar agreement or arrangement that transfers in whole or in part,
the economic risk of ownership of, or voting or other rights of, the Common
Stock.

(j)         “Company”  shall have the meaning set forth in the Preamble to this
Agreement.

(k)        “Competitor” shall mean any operating company with a
biopharmaceutical business involving the Development and/or Commercialization of
any Competitive Product (as such terms are defined in the Collaboration
Agreement), or any other Person that directly or indirectly beneficially owns a
majority of the voting securities of or voting interests in such a company, or
any direct or indirect majority-owned subsidiary of such a company or of such a
Person.

(l)         “Disposition”  or “Dispose of”  shall mean any (i) pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Common Stock, or any
Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock, whether any such swap or transaction is
to be settled by delivery of securities, in cash or otherwise.

(m)       “Exchange Act”  shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(n)        “Existing Pivotal Trial Readout” shall mean the initial public
announcement or release by the Company (or an Affiliate authorized by the
Company) of topline results from the Existing Pivotal Trial (as such term is
defined in the Collaboration Agreement).

(o)        “Extraordinary Matter”  shall have the meaning set forth in Section
4.2 hereof.

(p)        “Governmental Authority”  shall mean any multinational, federal,
national, state, provincial, local or other entity, office, commission, bureau,
agency, political subdivision, instrumentality, branch, department, authority,
board, court, arbitral or other tribunal exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government.

(q)        “Investor”  shall have the meaning set forth in the Preamble to this
Agreement.





- 3 -

--------------------------------------------------------------------------------

 

 

(r)        “Irrevocable Proxy”  shall have the meaning set forth in Section 4.1
hereof.

(s)        “Law”  shall mean any law, statute, rule, regulation, order, judgment
or ordinance having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

(t)         “Lock-Up Agreement”  shall have the meaning set forth in Section 3.4
hereof.

(u)        “Lock-Up Term”  shall mean the period from and after the date of this
Agreement until the occurrence of any event set forth in Section 5.2 hereof.

(v)        “Modified Clause”  shall have the meaning set forth in Section 6.6
hereof.

(w)       “Permitted Transferee”  shall mean (i) a controlled Affiliate of the
Investor that is wholly owned, directly or indirectly, by the Investor, or (ii)
a controlling Affiliate of the Investor (or any controlled Affiliate of such
controlling Affiliate) that wholly owns, directly or indirectly, the Investor,
or the acquiring Person in the case of a Change of Control of the Investor
(replacing references to “Company” with “Investor” in the definition of “Change
of Control”); it being understood that for purposes of this definition “wholly
owned” shall mean an Affiliate in which the Investor owns, or an Affiliate that
owns, as applicable, directly or indirectly, at least ninety-nine percent (99%)
of the outstanding capital stock of such Affiliate or the Investor, as
applicable.

(x)        “Permitted Transferee Irrevocable Proxy”  shall have the meaning set
forth in Section 4.1 hereof.

(y)        “Person”  shall mean any individual, partnership, joint venture,
limited liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority or other entity, as well as any syndicate
or group that would be deemed to be a Person under Section 13(d)(3) of the
Exchange Act.

(z)        “Second Pivotal Clinical Trial Readout” shall mean the initial public
announcement or release by the Company (or an Affiliate authorized by the
Company) of topline results from a Pivotal Clinical Trial of VY-AADC other than
the Existing Pivotal Trial (as such terms are defined in the Collaboration
Agreement).

(aa)      “Purchase Agreement”  shall have the meaning set forth in the Preamble
to this Agreement, and shall include all Exhibits attached thereto.

(bb)      “Purchased Shares”  shall have the meaning set forth in the Preamble
to this Agreement, and shall be adjusted for (i) any stock split, stock
dividend, share exchange, merger, consolidation or similar recapitalization and
(ii) any Common Stock issued as (or issuable upon the exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange





- 4 -

--------------------------------------------------------------------------------

 

 

or in replacement of, the Purchased Shares.

(cc)      “SEC”  shall mean the U.S. Securities and Exchange Commission.

(dd)      “Securities Act”  shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

(ee)      “Shares of Then-Outstanding Common Stock”  shall mean, at any time,
the issued and outstanding shares of Common Stock at such time, as well as all
capital stock issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock.

(ff)       “Standstill and Lock-Up Relaxation Date” shall mean the later of
(i) the second anniversary of the Closing Date and (ii) the date of the Existing
Pivotal Trial Readout.

(gg)      “Standstill Parties”  shall have the meaning set forth in Section 2.1
hereof.

(hh)      “Standstill Period”  shall mean the period from and after the date of
this Agreement until the occurrence of any event set forth in Section 5.1
hereof.

(ii)       “Third Party”  shall mean any Person other than the Investor, the
Company or any Affiliate of the Investor or the Company.

(jj)       “Voting Agreement Term”  shall mean the period from and after the
date of this Agreement until the occurrence of any event set forth in Section
5.3 hereof.

2.         Restrictions on Beneficial Ownership.

2.1       For the duration of the Standstill Period, unless the Company or its
Affiliates or representatives have specifically invited or approved the Investor
to do so in writing, neither the Investor nor any of its Affiliates or
representatives acting on behalf of the Investor (collectively, the “Standstill
Parties”) will in any manner, directly or indirectly:  (i) effect or seek, offer
or propose (whether publicly or otherwise) to effect, or cause or knowingly
participate in or in any way advise, assist or knowingly encourage any other
Person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or participate in, (A) any acquisition of any securities (or beneficial
ownership thereof) or assets of the Company, or any rights to acquire any such
securities (including derivative securities representing the right to vote or
economic benefit of any such securities) or assets; (B) any tender or exchange
offer, merger or other business combination involving the Company; (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company; or (D) any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the SEC) or consents to vote any
voting securities of the Company; (ii) form, join or in any way participate in a





- 5 -

--------------------------------------------------------------------------------

 

 

“group” (as defined under the Exchange Act) with respect to any securities of
the Company; (iii) otherwise act, alone or in concert with others, to seek to
control or influence the management, Board of Directors or policies of the
Company; (iv) take any action that would reasonably be expected to require the
Company to make a public announcement regarding any of the types of matters set
forth in clause (i) above; or (v) enter into any discussions or arrangements
with any Third Party other than Investor’s advisors with respect to any of the
foregoing.  Notwithstanding anything to the contrary contained in this
Agreement, Investor and its Affiliates shall not be precluded from owning or
acquiring interests in mutual funds or similar entities that own capital stock
of the Company, and nothing herein shall prohibit passive investments by pension
or employee benefit plans of Investor.

2.2       The Investor also agrees during the Standstill Period not to request
the Company (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this Section 2 (including this
sentence).

2.3       Notwithstanding anything to the contrary contained in this Agreement,
if, at any time (i) a Third Party enters into an agreement with the Company
contemplating the acquisition (by way of merger, tender offer or otherwise) of
more than fifty percent (50%) of the then-outstanding Common Stock of the
Company, of securities representing more than fifty percent (50%) of the voting
power of all then-outstanding securities of the Company or all or substantially
all of the consolidated assets of the Company or publicly announces its
intention to do so, then the restrictions set forth in Section 2.1 shall
terminate and cease to be of any further force or effect or (ii) a Third Party
commences, or publicly announces an intention to commence, a tender or exchange
offer that, if consummated, would make such third party the beneficial owner
(within the meaning of Section 13(d)(1) of the Exchange Act) of at least 50% of
the voting power of all then-outstanding securities of the Company, then until
the expiration or termination of a tender or exchange offer that has been
commenced or until the public announcement of a withdrawal or abandonment of an
intention to commence a tender or exchange offer, the restrictions set forth in
Section 2.1 shall be suspended and of no force or effect.

2.4       Notwithstanding anything to the contrary contained in this Agreement,
on and after the Standstill and Lock-Up Relaxation Date, Investor shall not be
precluded from making any confidential offers or proposals to the Board of
Directors of the Company in a manner reasonably believed not to require the
Company to make a public announcement of such offer or proposal.

3.         Restrictions on Dispositions.

3.1       Lock-Up.  During the Lock-Up Term, without the prior approval of the
Company, the Investor shall not, and shall cause its Affiliates not to, Dispose
of any of the Purchased Shares;  provided,  however, that the foregoing shall
not prohibit the Investor from (i) transferring the Purchased Shares to a
Permitted Transferee or (ii) Disposing of any Purchased Shares to reduce the
beneficial ownership of the Standstill Parties to nineteen and ninety-nine
hundredths percent (19.99%), or such lesser percentage as advised in good faith
and in writing by the Investor’s certified public accountants that would be
necessary pursuant to applicable accounting rules and guidelines so as to not
require the Investor to include in its financial





- 6 -

--------------------------------------------------------------------------------

 

 

statements its portion of the Company’s financial results, of the Shares of
Then-Outstanding Common Stock; and provided further that, notwithstanding
anything in this Section 3.1, the Investor shall not be precluded from the
Disposition of Purchased Shares through open market sales effected through one
or more “brokers’ transactions” (as such term is used in Rule 144 promulgated
under the Securities Act) on or after the Standstill and Lock-Up Relaxation Date
in an amount not to exceed one percent (1%) of the Shares of Then-Outstanding
Common Stock in any three (3) month period.

3.2       Certain Tender Offers.  Subject to the restrictions set forth in
Section 3.3 hereof, this Section 3 shall not prohibit or restrict any
Disposition of Shares of Then-Outstanding Common Stock and/or Common Stock
Equivalents by the Standstill Parties into (i) a tender offer by a Third Party
or (ii) an issuer tender offer by the Company.

3.3       Sale Limitations.  Subject to the restrictions set forth in Section
3.1 hereof, the Investor agrees that, except for any transfer of Shares of
Then-Outstanding Common Stock and/or Common Stock Equivalents by the Investor to
a Permitted Transferee or the Company, it (i) shall not, and shall cause its
Affiliates not to, Dispose of any Shares of Then-Outstanding Common Stock and/or
Common Stock Equivalents, in a “block trade” private placement transaction, at
any time to any Person that such Investor or Affiliate knows (after a reasonable
inquiry) is a Competitor of the Company and (ii) shall, and shall cause its
Affiliates to, instruct the broker(s) in any such “block trade” not to Dispose
Shares to a Competitor (unless the identity of the Person purchasing the Shares
is not known to the broker(s) or such Person Disposing of Shares).

3.4       Offering Lock-Up.  The Investor shall, if requested by the Company and
an underwriter of Common Stock of the Company in connection with any public
offering involving an underwriting of Common Stock of the Company, agree not to
Dispose of any Shares of Then-Outstanding Common Stock and/or Common Stock
Equivalents for a specified period of time immediately following the launch of
such offering, such period of time not to exceed ninety (90) days following the
pricing of such offering (a “Lock-Up Agreement”), provided that all officers and
directors of the Company are subject to the same restrictions, and provided,
further, that such agreement shall not restrict the Investor’s ability to
Dispose of any Shares of Then-Outstanding Common Stock and/or Common Stock
Equivalents in accordance with Section 3.2 hereof.  Any Lock-Up Agreement shall
be in writing in a form reasonably satisfactory to the Company and the
underwriter(s) in such offering.  The Company may impose stop transfer
instructions with respect to the Shares of Then-Outstanding Common Stock and/or
Common Stock Equivalents subject to the foregoing restrictions until the end of
the specified period of time.  Any discretionary waiver or termination of the
restrictions of any or all of such Lock-Up Agreements by the Company or the
underwriters shall apply pro rata to the Investor based on the number of shares
subject to such Lock-Up Agreements, excluding any waivers granted that fall
within a customary de minimis exemption set forth in the associated Lock-Up
Agreement.

3.5       Transactions for Personal Account; Change of Control of the Investor. 
For the avoidance of doubt, nothing in this Article 3 will restrict any
Disposition of shares of Common Stock (i) held by an executive officer or
director of the Investor for his or her personal account or (ii) that may occur
(or be deemed to occur) in connection with a Change of Control of





- 7 -

--------------------------------------------------------------------------------

 

 

the Investor (replacing references to “Company” with “Investor” in the
definition of “Change of Control”).

4.         Voting Agreement.

4.1       Voting of Securities.  During the Voting Agreement Term, other than as
permitted by Section 4.2 hereof with respect to Extraordinary Matters, in any
vote or action by written consent of the stockholders of the Company (including,
without limitation, with respect to the election of directors), the Investor
shall, and shall cause any Permitted Transferees to, vote or execute a written
consent with respect to the Purchased Shares, in the sole discretion of the
Investor, in accordance with the recommendation of the Company’s Board of
Directors.  In furtherance of this Section 4.1, the Investor hereby irrevocably
appoints the Company and any individuals designated by the Company (such
designated individuals to be limited to the President and Chief Executive
Officer, the Chief Financial Officer the Chief Operating Officer and the
Secretary of the Company), and each of them individually, as the attorneys,
agents and proxies, with full power of substitution and resubstitution in each
of them, for the Investor, and in the name, place and stead of the Investor, to
vote (or cause to be voted) in such manner as set forth in this Section 4.1 (but
in any case, excluding any matter that is an Extraordinary Matter described in
Section 4.2 hereof) with respect to the Purchased Shares to which the Investor
is or may be entitled to vote at any meeting of the Company held after the date
hereof, whether annual or special and whether or not an adjourned meeting (the
“Irrevocable Proxy”).  This Irrevocable Proxy is coupled with an interest, shall
be irrevocable and binding on any successor-in-interest of the Investor and
shall not be terminated by operation of Law upon the occurrence of any
event.  This Irrevocable Proxy shall operate to revoke and render void any prior
proxy as to voting securities heretofore granted by the Investor which is
inconsistent herewith.  Notwithstanding the foregoing, the Irrevocable Proxy
shall be effective only if, at any annual or special meeting of the stockholders
of the Company and at any adjournments or postponements of any such meetings,
the Investor (i) fails to appear or otherwise fails to cause its voting
securities of the Company to be counted as present for purposes of calculating a
quorum, or (ii) fails to vote such voting securities in accordance with this
Section 4.1, in each case at least five (5) Business Days prior to the date of
such stockholders’ meeting.  The Irrevocable Proxy shall terminate upon the
earlier of the expiration or termination of the Voting Agreement Term.  The
Investor shall cause any Permitted Transferee to promptly execute and deliver to
the Company an irrevocable proxy, substantially in the form of Exhibit A
attached hereto, and irrevocably appoint the Company and any individuals
designated by the Company, and each of them individually, with full power of
substitution and resubstitution, as the attorneys, agents and proxies to vote
(or cause to be voted) such Purchased Shares of the Company as to which such
Permitted Transferee is entitled to vote, in such manner as each such attorney,
agent and proxy or his substitute shall in its, his or her sole discretion deem
appropriate or desirable with respect to the matters set forth in this Section
4.1 (the “Permitted Transferee Irrevocable Proxy”).  The Investor acknowledges,
and shall cause any Permitted Transferees to acknowledge, that any such proxy
executed and delivered shall be coupled with an interest, shall constitute,
among other things, an inducement for the Company to enter into this Agreement,
shall be irrevocable and binding on any successor-in-interest of such Permitted
Transferee and shall not be terminated by operation of Law upon the occurrence
of any event.  Such proxy shall operate to revoke and render void any prior
proxy as to any voting securities of the Company heretofore granted by such
Permitted Transferee, to the extent it is inconsistent herewith.  The Investor
acknowledges and agrees that it shall be a condition to any





- 8 -

--------------------------------------------------------------------------------

 

 

proposed transfer of voting securities of the Company by the Investor to such
Permitted Transferee that such Permitted Transferee execute and deliver to the
Company a Permitted Transferee Irrevocable Proxy, and that any purported
transfer shall be void and of no force or effect if such Permitted Transferee
Irrevocable Proxy is not so executed and delivered at the closing of such
transfer.  Such proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term.  The Investor acknowledges and agrees
that it shall be a condition to any proposed transfer of voting securities of
the Company by the Investor to any Permitted Transferee during the Voting
Agreement Term that such Permitted Transferee shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Section 4.1.

In the event the Company’s stockholders are permitted to act by written consent,
the Company and the Investor shall each negotiate in good faith with the other
provisions as consistent as possible with the foregoing to govern the voting of
the Investor’s and its Permitted Transferees’ Shares of Then-Outstanding Common
Stock as closely as practicable to the foregoing.

4.2       Certain Extraordinary Matters.  The Investor and its Permitted
Transferees may vote, or execute a written consent with respect to, any or all
of the voting securities of the Company as to which they are entitled to vote or
execute a written consent, as they may determine in their sole discretion, with
respect to the following matters (each such matter being an “Extraordinary
Matter”):

(a)        any transaction which would result in a Change of Control of the
Company; and

(b)        any liquidation or dissolution of the Company.

4.3       Quorum.  In furtherance of Section 4.1 hereof, the Investor shall be,
and shall cause each of its Permitted Transferees to be, present in person or
represented by proxy at all meetings of stockholders to the extent necessary so
that all voting securities of the Company as to which they are entitled to vote
shall be counted as present for the purpose of determining the presence of a
quorum at such meeting.

5.         Termination of Certain Rights and Obligations.

5.1       Termination of Standstill Term.  Section  2 hereof shall terminate and
have no further force or effect upon the earliest to occur of:

(a)        the expiration or earlier valid termination of the Collaboration
Agreement;

(b)        the date that is the later of (i) the third anniversary of the
Closing Date and (ii) the date of the Second Pivotal Clinical Trial Readout;

(c)        a liquidation or dissolution of the Company; and

(d)        the date on which the Common Stock ceases to be





- 9 -

--------------------------------------------------------------------------------

 

 

registered pursuant to Section 12 of the Exchange Act.

5.2       Termination of Lock-Up Term.  Section 3.1 hereof shall terminate and
have no further force or effect upon the earliest to occur of:

(a)        the date that is the later of (i) the third anniversary of the
Closing Date and (ii) the date of the Second Pivotal Clinical Trial Readout;

(b)        the beneficial ownership of the Standstill Parties falls below three
percent (3%) of the Shares of Then-Outstanding Common Stock;

(c)        a Change of Control of the Company;

(d)        a liquidation or dissolution of the Company; and

(e)        the date on which the Common Stock ceases to be registered pursuant
to Section 12 of the Exchange Act.

5.3       Termination of Voting Agreement Term.  Section 5 hereof shall
terminate and have no further force or effect upon the earliest to occur of:

(a)        the date that is the later of (i) the third anniversary of the
Closing Date and (ii) the date of the Second Pivotal Clinical Trial Readout;

(b)        the beneficial ownership of the Standstill Parties falls below three
percent (3%) of the Shares of Then-Outstanding Common Stock;

(c)        a Change of Control of the Company;

(d)        the expiration or earlier valid termination of the Collaboration
Agreement; and

(e)        a liquidation or dissolution of the Company.

5.4       Termination of Agreement.  This Agreement shall terminate and have no
further force or effect upon any termination of the Purchase Agreement prior to
the Closing pursuant to Section 9.1 thereof.

5.5       Effect of Termination.  No termination pursuant to any of Sections
5.1, 5.2,  5.3, or 5.4 hereof shall relieve any of the parties (or the Permitted
Transferee, if any) for liability for breach of or default under any of their
respective obligations or restrictions under any terminated provision of this
Agreement, which breach or default arose out of events or circumstances
occurring or existing prior to the date of such termination.





- 10 -

--------------------------------------------------------------------------------

 

 

6.         Miscellaneous.

6.1       Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction.  Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware.  Each party hereby irrevocably submits to the
exclusive jurisdiction of said Court in respect of any claim relating to the
validity, interpretation and enforcement of this Agreement, and hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding in
which any such claim is made that it is not subject thereto or that such action,
suit or proceeding may not be brought or is not maintainable in such courts, or
that the venue thereof may not be appropriate or that this agreement may not be
enforced in or by such courts.  The parties hereby consent to and grant the
Court of Chancery of the State of Delaware jurisdiction over such parties and
over the subject matter of any such claim and agree that mailing of process or
other papers in connection with any such action, suit or proceeding in the
manner provided in Section 6.3 hereof or in such other manner as may be
permitted by law, shall be valid and sufficient thereof.

6.2       Waiver.  Neither party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either party to
assert a right hereunder or to insist upon compliance with any term of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or term
except to the extent set forth in writing.

6.3       Notices.  All notices, instructions and other communications hereunder
or in connection herewith shall be in writing, shall be sent to the address of
the relevant party set forth on Exhibit B attached hereto and shall be (i)
delivered personally; (ii) sent by certified mail (return receipt requested),
postage prepaid; or (iii) sent via a reputable nationwide overnight express
courier service (signature required).  Any such notice, instruction or
communication shall be deemed to have been delivered (A) upon receipt if
delivered by hand; (B) three (3) Business Days after it is sent by certified
mail, return receipt requested, postage prepaid; or (C) one (1) Business Day
after it is sent via a reputable nationwide overnight courier service.  Either
party may change its address by giving notice to the other party in the manner
provided above; provided that notices of a change of address shall be effective
only upon receipt thereof.

6.4       Entire Agreement.  This Agreement, the Purchase Agreement and the
Collaboration Agreement, in each case together with the schedules and exhibits
thereto, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the parties and supersede
and terminate all prior agreements and understanding between the parties.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the parties other than as set
forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the parties unless reduced to
writing and signed by the respective authorized officers of the parties.





- 11 -

--------------------------------------------------------------------------------

 

 

6.5       Headings; Nouns and Pronouns; Section References.  Headings and any
table of contents used in this Agreement are for convenience only and shall not
in any way affect the construction of or be taken into consideration in
interpreting this Agreement.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.

6.6       Severability.  If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.

6.7       Assignment.  Except for an assignment of this Agreement by the
Investor to a Permitted Transferee, neither this Agreement nor any rights or
duties of a party hereto may be assigned by such party, in whole or in part,
without (i) the prior written consent of the Company in the case of any
assignment by the Investor; or (ii) the prior written consent of the Investor in
the case of an assignment by the Company.

6.8       Parties in Interest.  All of the terms and provisions of this
Agreement shall be binding upon, and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors, heirs,
administrators and permitted assigns.

6.9       Counterparts.  This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.

6.10     Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto.  No Third Party with the exception of any
Affiliate of the Investor shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any party hereto.

6.11     No Strict Construction.  This Agreement has been prepared jointly and
will not be construed against either party.

6.12     Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or





- 12 -

--------------------------------------------------------------------------------

 

 

exercise thereof.

6.13     Specific Performance.  The Company and the Investor hereby acknowledge
and agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Investor, as the case may be, the exact amount of which would
be difficult to ascertain or estimate and the remedies at law for which would
not be reasonable or adequate compensation.  Accordingly, if any party refuses
or otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, then, in addition to any other remedy which
may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

6.14     No Conflicting Agreements.  The Investor hereby represents and warrants
to the Company that neither it nor any of its Affiliates is, as of the date of
this Agreement, a party to, and agrees that neither it nor any of its Affiliates
shall, on or after the date of this Agreement, enter into any agreement that
conflicts with the rights granted to the Company in this Agreement.  The Company
hereby represents and warrants to the Investor that it is not, as of the date of
this Agreement, a party to, and agrees that it shall not, on or after the date
of this Agreement, enter into any agreement or approve any amendment to its
charter or by-laws or similar organizational documents of the Company with
respect to its securities that conflicts with the rights granted to the Investor
in this Agreement which have not expired or been terminated in accordance with
the terms hereof.  The Company further represents and warrants that the rights
granted to the Investor hereunder do not in any way conflict with the rights
granted to any other holder of the Company’s securities under any other
agreements.

6.15     Use of Proceeds.  The Company shall use the proceeds from the sale of
the Purchased Shares for research and development and other working capital
purposes and shall not use such proceeds for the redemption of any shares of
Common Stock or for the payment of any dividends on shares of Common Stock.

6.16     No Publicity.  The parties hereto agree that the provisions of Section
11.3 of the Collaboration Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions contemplated by the Purchase Agreement and the Collaboration
Agreement or regarding the parties hereto or their Affiliates (it being
understood that the provisions of Section 11.3 of the Collaboration Agreement
shall be read to apply to disclosures of information relating to this Agreement
and the transactions contemplated hereby).

(Signature Page Follows)

 

 

 



- 13 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

NEUROCRINE BIOSCIENCES, INC.

 

 

 

By:

/s/ Kevin Gorman

 

 

Name: Kevin Gorman

 

 

Title: Chief Executive Officer

 

 

 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

By:

/s/ G. Andre Turenne

 

 

Name: G. Andre Turenne

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Investor Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF IRREVOCABLE PROXY

To secure the performance of the duties of the undersigned pursuant to Section
4.1 of the Investor Agreement, dated as of January 28, 2019 (the “Agreement”),
by and between Neurocrine Biosciences, Inc. and Voyager Therapeutics, Inc. (the
“Company”), the undersigned hereby irrevocably appoints the Company and any
individual designated by the Company, and each of them individually, as the
attorneys, agents and proxies, with full power of substitution and
resubstitution in each of them, for the undersigned, and in the name, place and
stead of the undersigned, to vote (or cause to be voted) in such manner as set
forth in Section 4.1 of the Agreement (but in any case excluding any matter that
is an Extraordinary Matter described in Section 4.2) with respect to all
Purchased Shares, which the undersigned is or may be entitled to vote at any
meeting of the Company held after the date hereof, whether annual or special and
whether or not an adjourned meeting.  This proxy is coupled with an interest,
shall be irrevocable and binding on any successor-in-interest of the undersigned
and shall not be terminated by operation of Law upon the occurrence of any
event.  This proxy shall operate to revoke and render void any prior proxy as to
voting securities heretofore granted by the undersigned which is inconsistent
herewith.  Notwithstanding the foregoing, this irrevocable proxy shall be
effective only if, at any annual or special meeting of the stockholders of the
Company (or any consent in lieu thereof) and at any adjournments or
postponements of any such meetings, the undersigned (A) fails to appear or
otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (B) fails to vote such voting
securities in accordance with Section 4.1 of the Agreement, in each case at
least five (5) Business Days prior to the date of such stockholders’
meeting.  This proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term.  Capitalized terms used but not
defined herein shall have the meanings given them in the Agreement.

 

 

 

 

NEUROCRINE BIOSCIENCES, INC.

 

 

 

By:

/s/ Kevin Gorman

 

 

Name: Kevin Gorman

 

 

Title: Chief Executive Officer

 

 

 



A-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

NOTICES

If to the Investor:

 

Neurocrine Biosciences, Inc.

12780 El Camino Real

San Diego, CA 92130

Attention: General Counsel

 

with a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Jason L. Kent, Esq.

 

If to the Company:

Voyager Therapeutics, Inc.

75 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

Attention: Brian A. Johnson, Esq.

 

B-1

 

--------------------------------------------------------------------------------